IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


HAROLD HOWARD,                :       No. 26 MAP 2015
                              :
              Appellant       :       Appeal from the Order of the
                              :       Commonwealth Court at No. 555 MD 2014,
                              :       dated December 15, 2014.
         v.                   :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
DEPARTMENT OF TRANSPORTATION, :
                              :
              Appellee        :


                                 ORDER


PER CURIAM                                    DECIDED: December 21, 2015
     AND NOW, this 21st day of December, 2015, the order of the Commonwealth

Court is AFFIRMED.